      Case 4:21-cv-00335 Document 1 Filed on 02/02/21 in TXSD Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

DAVID WILEY                                §
       Plaintiff,                          §
                                           §
VS.                                        §         Civil Action No. 4:21-cv-0335
                                           §                Jury Demanded
OWENS & MINOR                              §
DISTRIBUTION, INC.                         §
       Defendant.                          §

            DEFENDANT OWENS & MINOR DISTRIBUTION, INC.’S
                       NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Pursuant to 28 U.S.C. §§1332, 1441 and 1446, Owens & Minor Distribution, Inc.

(hereinafter “O&M Distribution”), Defendant in the above entitled and numbered cause,

files this Notice of Removal of the present cause from the County Court at Law No. 3 of

Harris County, Texas, in which it is now pending, to the United States District Court for the

Southern District of Texas, Houston Division, based on diversity jurisdiction and would

respectfully show the Court as follows:

                                               I.
                                 GROUNDS FOR REMOVAL

       1.     Federal jurisdiction exists over this lawsuit because it involves parties with

diverse citizenship and an amount in controversy allegedly exceeding $75,000. Plaintiff

David Wiley (“Plaintiff”) is a citizen of Texas and O&M Distribution is a citizen of

Virginia. Therefore, complete diversity of citizenship exists and removal is proper.
        Case 4:21-cv-00335 Document 1 Filed on 02/02/21 in TXSD Page 2 of 8




                                                     II.
                                                 BACKGROUND

         2.       This lawsuit arises from a multi-vehicle accident that occurred on June 20,

2018 in which diversity jurisdiction exists.1 Plaintiff claims that he was stopped at a stop

sign in Harris County, Texas when the vehicle in front of him negligently backed into

Plaintiff’s vehicle.2 The vehicle was owned by O&M Distribution and driven by Rekim

Dwight Washington.3 Plaintiff claims the incident damaged his vehicle and allegedly

injured him.4 Plaintiff claims that O&M Distribution is responsible for the incident and

asserted negligence and gross negligence claims against O&M Distribution for the

actions of Rekim Dwight Washington.5

         3.       Plaintiff is a citizen of the State of Texas.6 O&M Distribution is a citizen

of Virginia. There are no other parties to this lawsuit.

                                                        III.
                                          PROCEDURAL HISTORY

         4.       On June 5, 2020, Plaintiff filed suit against O&M Distribution in Cause

Number 1155663; David Wiley v. Owens & Minor Distribution, Inc.; in the County Court

at Law No. 3 of Harris County, Texas.7 O&M Distribution was served with a copy of the

Citation and Plaintiff’s Original Petition via certified mail on January 4, 2021.8 O&M

Distribution timely filed its Original Answer to the state court petition on January 25,


1
  Exhibit A, Plaintiff’s Original Petition at ¶ V.
2
  Id.
3
  Id.
4
  Id.
5
  Id. at ¶ VI.
6
  Id. at ¶ I.
7
  Exhibit A.
8
  A file stamped copy of the return of citation as to O&M Distribution is attached hereto as Exhibit B.

                                                          2
          Case 4:21-cv-00335 Document 1 Filed on 02/02/21 in TXSD Page 3 of 8




2020.9

                                                         IV.
                                             REMOVAL IS TIMELY

           5.       As set forth above, O&M Distribution was served with a summons and

Plaintiff’s Original Petition on January 4, 2021.10 This notice of removal is being filed

within 30 days of service of this lawsuit on O&M Distribution and within one year from

when Plaintiff commenced his state court action. Therefore, this removal is timely under

28 U.S.C. § 1446(b).

                                              V.
                          DIVERSITY JURISDICTION EXISTS FOR REMOVAL

           6.       Federal jurisdiction is proper in this case because diversity jurisdiction

between the parties exists and this removal is timely. Under 28 U.S.C. § 1441(a), “any

civil action brought in a state court of which the district courts of the United States have

original jurisdiction, may be removed by the defendant or the defendants, to the district

court of the United States for the district and division embracing the place where such

action is pending.” Under 28 U.S.C. § 1332(a), district courts have “original jurisdiction

of all civil actions where the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between . . . citizens of different States.” As

discussed below, this is a civil action between completely diverse parties and the amount

in controversy allegedly exceeds the sum or value of $75,000.00, exclusive of interest

and costs.


9
    A file stamped copy of O&M Distribution’s Original Answer is attached hereto as Exhibit C.
10
    Exhibit B.

                                                          3
          Case 4:21-cv-00335 Document 1 Filed on 02/02/21 in TXSD Page 4 of 8




           A.     Diversity of citizenship exists between the parties.

           7.     This suit is between citizens of different states.     A natural person is

considered a citizen of the state where the person is domiciled – that is, where the person

is a resident with the intent to remain there permanently. Freidrich v. Davis, 767 F.3d

374, 377 (3rd. Cir. 2004); Linardos v. Fortuna, 157 F.3d 945, 948 (2nd Cir. 1998). Under

28 U.S.C. § 1332(c)(1), “a corporation shall be deemed to be a citizen of a State by which

it has been incorporated and of the State where it has its principal place of business.”

           8.     As stated in Plaintiff’s Original Petition, Plaintiff is a resident of Harris

County, Texas and, therefore, a citizen of the State of Texas.11

           9.     Defendant O&M Distribution was, at the time of the commencement of this

action and at the present time, a corporation organized and duly incorporated under the

laws of the State of Virginia with its principal place of business also located in the State

of Virginia. As such, O&M Distribution was, at the time of the commencement of this

action and is now, a citizen of the State of Virginia.

           B.     The amount in controversy exceeds $75,000.00.

           10.    Plaintiff’s damage claims also allegedly meet the amount in controversy

requirement for diversity jurisdiction under 28 U.S.C. § 1332(b).             The amount in

controversy is the estimate of damages that will be put at issue, not the amount Plaintiff is

likely to recover. S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 492 (5th Cir. 1996).

Although Plaintiff’s Original Petition fails to state the maximum amount of damages he

claims as required under Rule 47 of the Texas Rules of Civil Procedure, Plaintiff claims

11
     Exhibit A.

                                                4
          Case 4:21-cv-00335 Document 1 Filed on 02/02/21 in TXSD Page 5 of 8




he was severely injured as a result of the accident and seeks several damages, including

typical negligence damages (past and future), treble damages and attorney’s fees.12

Moreover, the maximum jurisdictional limit of Texas county courts at law for cases filed

prior to September 1, 2020, like this case, is $200,000. See Tex. Govt. Code

§25.003(c)(1).13 Accordingly, Plaintiff’s claimed damages allegedly exceed the minimum

amount in controversy requirement for removal of this matter.

                                                          VI.
                              PROCEDURAL REQUIREMENT FOR REMOVAL

           11.      This suit may be properly removed to this Court under 28 U.S.C. § 1441(b)

because this suit was pending in Harris County, Texas which is within the judicial district

and division of the United States District Court for the Southern District of Texas,

Houston Division.

           12.      Simultaneously with the filing of this Notice of Removal, a copy of this

Notice of Removal has been served on all parties and forwarded for filing with the clerk

of the County Court at Law No. 3 of Harris County, Texas in accordance with 28 U.S.C.

§ 1446(d).

                                                VII.
                                  PAPERS FROM THE REMOVED ACTION

           13.      In compliance with S.D. Tex. Local Rule 81 and pursuant to 28 U.S.C.

§ 1446(a), the following documents are attached to this Notice of Removal:

           Exhibit A:        Plaintiff’s Original Petition (filed June 5, 2020)

           Exhibit B:        Citation and Return of Service to Defendant O&M Distribution
12
     Exhibit A.
13
     For cases filed after September 1, 2020, the maximum jurisdictional limit was increased to $250,000.

                                                           5
      Case 4:21-cv-00335 Document 1 Filed on 02/02/21 in TXSD Page 6 of 8




       Exhibit C:    Defendant O&M Distribution’s Special Exceptions and Original
                     Answer to Plaintiff’s Original Petition

       Exhibit D:    State Court Docket Sheet

       Exhibit E:    Index of Matters Being Filed

       Exhibit F:    List of All Counsel of Record

       Exhibit G:    Civil Case Information Sheet

       14.    O&M Distribution reserves the right to amend or supplement this Notice of

Removal.

                                          VIII.
                                      JURY DEMAND

       15.    Plaintiff made a jury demand in the state court action. O&M Distribution

hereby requests a trial by jury.

                                            IX.
                                       CONCLUSION

       16.    This state court action may be removed to this Court by O&M Distribution

in accordance with provisions of 28 U.S.C. § 1441(a) because (1) this action is a civil

action pending within the jurisdiction of the United States District Court for the Southern

District of Texas, Houston Division; (2) this action is between citizens of different states;

and (3) the amount in controversy exceeds $75,000, exclusive of interests and costs.

Accordingly, this case has been properly removed to this Court from the County Court at

Law No. 3 of Harris County, Texas based on diversity jurisdiction.

       WHEREFORE, PREMISES CONSIDERED, Defendant Owens & Minor

Distribution, Inc. prays for removal of the above entitled and numbered cause from the

County Court at Law No. 3 of Harris County, Texas to this Honorable Court.

                                             6
    Case 4:21-cv-00335 Document 1 Filed on 02/02/21 in TXSD Page 7 of 8




     DATED: February 2, 2021.

                                  Respectfully submitted,

                                  JOHNSON, TRENT & TAYLOR, L.L.P.

                                  By: /s/ T. Christopher Trent
                                      T. Christopher Trent
                                      Texas Bar No. 20209400
                                      Federal ID No. 14244
                                      919 Milam, Suite 1500
                                      Houston, Texas 77002
                                      (713) 222-2323 – Telephone
                                      (713) 222-2226 – Facsimile
                                      ctrent@johnsontrent.com

                                  ATTORNEY-IN-CHARGE FOR
                                  DEFENDANT OWENS & MINOR
                                  DISTRIBUTION, INC.


Of Counsel:
JOHNSON, TRENT & TAYLOR, LLP
Aimal Wardak
State Bar No. 24056493
Federal ID No. 777415
919 Milam Street, Suite 1500
Houston, Texas 77002
(713) 222-2323 – Telephone
(713) 222-2226 – Facsimile
awardak@johnsontrent.com




                                    7
          Case 4:21-cv-00335 Document 1 Filed on 02/02/21 in TXSD Page 8 of 8




                             CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of February 2021, a true and correct copy of
the foregoing was filed electronically. Notice of this filing will be sent to the following
parties by operation of the Court’s electronic filing system pursuant to the Federal Rules of
Civil Procedure. Parties may access this filing though the Court’s system.

Owen Jones                                                      Via ECF and CMRRR
The Law Offices of Owen Jones
The Parkwood Professional Building
211 East Parkwood
Suites 106-110
Friendswood, Texas 77546


                                                  /s/ T. Christopher Trent
                                                  T. Christopher Trent
1227831




                                             8
